The opinion of the court was delivered by
Ross, J.
The statute requires the business to be acted upon in town meeting to be set forth in the notification. General Statutes, ch. 15, § 3. The notification must do this with such clearness and particularity that the voters may not be misled in reference to the business upon which they will be called to act, and must be broad enough in its terms to include the business *409actually done. Moore v. Beattie, 33 Vt., 221; Blush v. Colchester, 39 Vt., 195.
Tlie article in the notification, under which the town voted to set the plaintiff to district No. 2 in Clarendon, and to abolish district No. 7, was “ To see if said town will accept and adopt the report of the committee to alter school districts.” This confined the action of the town in the alteration of school districts to such as the committee should recommend in their report. It would be an unwarranted construction, and in violation of all rules, to sever the last four words, “ to alter school districts,” from what precedes in the sentence, and hold that the alteration. of school districts in any and every possible way was before the town for action. The town had for years been accustomed to appoint a committee to hoar such parties as desired alterations in school district lines, and to report to the town in reference thereto. At the time of posting the notification the town had such a committee, and a report was expected from them to the town at its March meeting, 1864. The article in the notification was framed with reference to making such alterations as the committee might have considered and should recommend, and authorized the consideration and making of such alterations, and no others. The action of the town in setting the plaintiff and others to district No. 2, and in abolishing district No. 7, was not in accordance with or included in the report of the committee, and was wholly unauthorized and void. The plaintiff did not, therefore, become a resident of school district No. 2 by the vote of the town. Neither do we think there has been such an acquiescence in this unauthorized action of the town by the plaintiff, or by the town, as has made him a resident of that district. He protested against the action of the town. He has not patronized the schools of district No. 2, nor attended its meetings except to resist a vote to build a schoolhouse. He has paid taxes for some years “ when required to do so by the collectors of the district.” The payment of taxes under compulsion is not a very forcible act of acquiescence. He might, and probably did, think it cheaper to pay the taxes than to engage in a suit with the district. Neither is there any such subsequent action on the part of the town as brings the case within *410Sawyer v. Williams, 25 Vt., 311. The only act relied on is, that the article in the notification of the meeting to set the plaintiff to district No. 3 in Wallingford, describes him as of district No. 2. This is altogether too slight 'an act of the town, if such it can be called, to work the abolition of district No. 7, or a removal of the plaintiff from district No. 7 to No. 2. As the plaintiff was not an inhabitant of district No. 2, he was not taxable there. This view obviates the necessity of considering whether the defendant’s distraint was excessive.
Judgment of the county court is affirmed.